Citation Nr: 0737894	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for bronchitis.

2.	Entitlement to service connection for contact dermatitis.

3.	What evaluation is warranted for major depressive disorder 
from             February 1, 2005?

4.	What evaluation is warranted for gastroesophageal reflux 
disease (GERD)     from February 1, 2005?

5.	What evaluation is warranted for erectile dysfunction from 
February 1, 2005?

6.	What evaluation is warranted for bilateral hearing loss 
from February 1, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from January 1983 up 
until retiring in January 2005, including from August 2003 to 
March 2004 in support of     Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which in relevant part,    
granted service connection for major depressive disorder, 
with an initial 30 percent rating, and for GERD, erectile 
dysfunction and bilateral hearing loss each with 
noncompensable ratings.  That decision further denied claims 
for service connection for bronchitis, and contact 
dermatitis.  With regard to the above service-connected 
disabilities, the veteran appealed from the assigned initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).    

During the pendency of the appeal, in a July 2006 decision, 
the RO increased to    50 percent the rating for major 
depressive disorder, effective March 29, 2006.  Inasmuch as 
the veteran did not indicate satisfaction with that award, 
the claim for increase remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993). 

For the reasons indicated, the claim of entitlement to 
service connection for   contact dermatitis is addressed in 
the REMAND portion of the decision below          
and REMANDED to the RO via the Appeals Management Center 
(AMC),              in Washington, DC.


FINDINGS OF FACT

1.	There is no competent evidence indicating that the veteran 
currently has bronchitis.

2.	From February 1, 2005 to March 28, 2006, the veteran's 
service-connected major depressive disorder was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency, and intermittent periods of inability to 
perform occupational tasks.

3.	Since March 29, 2006, his psychiatric symptoms have been 
manifested by occupational and social impairment with 
deficiencies in most areas, but less than total occupational 
and social impairment.

4.	From February 1, 2005 to April 3, 2006, the veteran had 
some episodes of gastrointestinal symptoms of nausea, 
vomiting and diarrhea, but these occurred     on average only 
once per year for a 48-hour period, and there is no 
indication that they were due to GERD rather than other 
causes. 

5.	Since April 4, 2006, the veteran's GERD has been 
manifested by at least two of the constituent symptoms of a 
30 percent rating, of a lesser degree of severity than 
considerable impairment of health.

6.	Since February 1, 2005, the veteran's service-connected 
erectile dysfunction         has not been manifested by loss 
of erectile power.  

7.	Since February 1, 2005, the veteran's bilateral hearing 
loss on audiometric testing warrants a Level I designation 
under Table VI of the rating criteria in         both ears, 
equivalent to a noncompensable rating for each ear.






CONCLUSIONS OF LAW

1.	Bronchitis was not incurred or aggravated during active 
duty service.                    38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007);         38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.	The criteria for an initial rating greater than 30 percent 
for major depressive disorder from February 1, 2005 up until 
March 28, 2006, are not met.  38 U.S.C.A.   §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9434.  

3.	The criteria for a rating of 70 percent for major 
depressive disorder since March 29, 2006 are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434.  

4.	The criteria for an initial compensable rating for GERD 
from February 1, 2005 up until April 3, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.31, 
4.114, Diagnostic Code 7346.  

5.	The criteria for a 10 percent rating, but no higher, for 
GERD since April 4, 2006 are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.114, Diagnostic Code 7346.  

6.	The criteria for an initial compensable rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.31, 4.115b, Diagnostic Code 7522. 

7.	The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.27, 4.85-4.86 Diagnostic Code 6100.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 have been met. There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the veteran in November 2004 and 
March 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum,  there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Analysis

A.	Service Connection for Bronchitis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.          
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service,  establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to warrant service connection for claimed 
bronchitis, at the outset,             there must exist 
medical evidence to substantiate that this disorder presently 
exists. When carefully reviewing the relevant evidence 
obtained thus far, however, no such diagnosis has been made.  
On the contrary, a November 2004 VA general examination 
report indicated in the overall diagnostic summary that there 
was       "no current evidence of bronchitis."  This 
followed a physical examination, that included as a 
diagnostic procedure a pulmonary function test (PFT) to 
evaluate lung capacity as the basis for the examiner's 
impression.  See Guerrieri v. Brown,           4 Vet. App. 
467, 470-71 (1993).  This examination presumably also 
involved some detailed objective evaluation given that the VA 
examiner found there was sinusitis/allergic rhinitis, but was 
able to rule out current pharyngitis. 

There is also no indication of current bronchitis set forth 
in extensive records of post-service treatment at a U.S. 
Naval Hospital.  A February 2006 report indicates an 
assessment of an upper respiratory infection, recent onset, 
though at that time   the lungs were clear to auscultation, 
and there was no reported cough, sinus pain       or chest 
pain.  Additional reports of VA compensation and pension 
examinations        for other claimed disorders, nonetheless 
do not mention bronchitis in passing.      The veteran's 
service medical records (SMRs) have also been considered 
since he underwent retirement from service in January 2005.  
As indicated on his July 2004 retirement physical, he had a 
remote history of bronchitis in 1998, although this resolved 
after prescription of antibiotics, with no complications or 
sequelae.  

As provided under VA law, service connection may be granted 
only where it has been established the veteran has a current 
disability.  See Rabideau v. Derwinski,     2 Vet. App. 141, 
144 (1992).  See also 38 U.S.C.A. § 1110.  In this instance,             
the medical evidence does not establish this requisite 
element of the veteran's claim.  Since there is not presently 
evidence of bronchitis, it likewise follows that inquiry into 
the cause of that claimed disorder, i.e., whether it is 
service-related,     is unnecessary under the circumstances.  

The Board has also taken into consideration the veteran's own 
assertions as to nature and extent of a pulmonary disorder.  
As a lay person, however, he does not have the requisite 
training and expertise to render an opinion on a medical 
matter, such as the current diagnosis of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the veteran's claim for service connection 
for bronchitis            must be denied.  Since the 
preponderance of the evidence is against the claim,           
the benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

1.	Major Depressive Disorder

The veteran's service-connected depressive disorder has been 
evaluated at the            30 percent level from the 
February 1, 2005 effective date of service connection          
up until March 28, 2006, and since then at the 50 percent 
level.  See 38 C.F.R.          § 4.130, Diagnostic Code 9434.   

The rating schedule provides that psychiatric disorders other 
than eating disorders, including a depressive disorder, are 
to be evaluated in accordance with a general rating formula.  
38 C.F.R. § 4.130.  Under that formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure,       or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411. 



a.	From February 1, 2005 to March 28, 2006

Having reviewed the objective findings in proximity to the 
February 1, 2005 effective date of service connection, and 
approximately one-year since then,             the 
preliminary source of evidence for evaluative purposes is a 
December 2004 VA psychiatric examination.  It was then 
observed that the veteran's appearance was of appropriate 
grooming and attire.  Speech was of normal prosody and rate,                  
but volume was somewhat muted.  His mood was moderately 
anhedonic,                   on occasion empty and dysphoric, 
though his affect remained congruent with mood  and topic.  
Thought processes were goal-directed and coherent, and devoid 
of delusions, suicidal thoughts or homicidal thoughts.  The 
veteran was well oriented to person, place, time and 
situation.  Concentration was strong, and memory was intact.  
Judgment and insight were without impairment.  The veteran 
described several recent stressful life events, and also 
difficulty sleeping.  He was on medication for depression.

The VA examiner's diagnosis was major depressive disorder, 
recurrent and moderate.  A Global Assessment of Functioning 
(GAF) score was assigned of 60.  The examiner clarified that 
globally, the veteran appeared to present an upward 
trajectory with respect to his life in general and emotions 
in particular.  He conceded that he was feeling much better 
than previously, when several emotional issues intervened, 
and that he was anticipating continuing his education at a 
naval training facility.  

Treatment records from Beaufort Naval Hospital indicate that 
in April 2005,         the veteran reported his mood remained 
good and stable, with brief bouts of dysphoria.  He enjoyed 
his occupation and found it rewarding.  He was without 
evidence of mania, psychosis or cognitive impairment.  The 
assessment was major depressive disorder, single episode, 
moderate degree.  A June 2005 report noted similar findings.  
It was indicated that depression was unspecified in degree of 
severity.


Then through correspondence dated July 2005, a social worker 
treating the veteran at the above naval facility stated that 
at that point, he would characterize the major depression as 
severe.  The estimated GAF was 43, due to serious symptoms 
with serious impairment in social functioning, and serious 
impairment in marriage and intimacy.  The social worker 
explained that although the veteran was employed,   the 
future for him to maintain gainful employment was doubtful.

A September 2005 report from the social worker in a treatment 
context identifies additional symptoms of chronic depression, 
pessimism about the future, loss of pleasure, and decreased 
functioning ability.  A psychiatrist that month indicated a 
depressed mood with congruent affect, without any suicidal or 
homicidal ideation  at the time.   

Nonetheless, in November 2005 both the social worker and a 
treating psychiatrist observed the veteran's mood had 
improved significantly with use of medication,  and that he 
was again working on a consistent basis.  He was more engaged 
in conversation than before, and had normal speech and goal-
directed thought content.                       In January 
2006, his mood was normal, affect was congruent with mood, 
and he maintained interest in hobbies and daily life 
activities.  He remaining employed in the same occupation, 
and was also planning to undergo further training.

Based on these findings, the currently assigned 30 percent 
rating remains the appropriate evaluation for the specified 
time period.  The continuing record of symptoms presented in 
this respect, is mainly absent those which would otherwise 
correspond to the next higher available rating of 50 percent, 
under Diagnostic Code 9434 (according to the prescribed 
rating formula).  During the December 2004 examination, the 
veteran initially presented with normal speech, appearance,          
and logical and goal-oriented behavior, notwithstanding 
occasional signs of some anhedonia and dysphoria.  Overall, 
the VA examiner considered him to be on an "upward 
trajectory" as far as his overall state.  

Findings to this extent continued up until September 2005, 
when admittedly, there is information from a counseling 
social worker that his symptoms exacerbated, inasmuch as 
depression had apparently become severe, and threatened to 
limit employment objectives.  Within a span of two months 
this episode of heightened severity resolved, however, and as 
mentioned, mood was stable, there were few if any symptoms of 
depression.  Thus, when comprehensively reviewing the 
evidence, including the change in assessments of his 
disability over time, the disability picture is best 
represented by one of relatively limited severity reflected 
by the current rating.  See 38 C.F.R. § 4.2.  To the extent 
there have been some intermittent periods of decreased 
occupational capacity, and depressed mood, those symptoms in 
themselves are reflected in the specific criteria for a 30 
percent evaluation.  

The GAF scores assigned, are of 60 by the December 2004 VA 
examiner, and 43 by the evaluating social worker in September 
2005.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), a GAF score of  41 
to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)).  A GAF score in 
the        51 to 60 range is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or            co-workers).  In this 
instance, given that the VA examiner's assigned GAF of 60 
followed an in-depth evaluation, and the significantly lower 
GAF of 43 represented a temporary exacerbation, that 
according to this treatment provider soon ameliorated, the 
former estimate should be accepted as more probative.  

Hence, it is determined that from the initial effective date 
of service connection          up until March 28, 2006, the 
veteran experienced no worse than occupational           and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, which warrants a 30 percent rating.

b.	Since March 29, 2006

On VA psychiatric examination in March 2006, the veteran was 
oriented to time, place, person and situation.  He displayed 
a flat affect with a few brief tearful episodes.  His energy 
level was low, weary.  His thoughts were generally well 
organized.  He did ramble circumstantially at times.  He did 
not express bizarre thinking, and denied a history of 
suicidal or homicidal thoughts.  It was considered that the 
cumulative effect of his significant depression and physical 
limitations negatively impacted interpersonal relationships 
and work performance.  
The diagnostic impression provided was an unrelenting episode 
of severe major depression.  It was stated that chronic pain 
and physical limitations affected his mood and sense of self-
worth.  He experienced major depression as indicated by a 
chronic depressed mood with tearful episodes, psychomotor 
retardation with fatigue, pessimism about the future, and 
difficulties with concentration and memory.  The diagnosis 
was major depressive disorder, recurrent, severe without 
psychotic features, and a GAF score was provided of 50.

These more recently documented psychiatric symptoms are 
consistent with an increase in compensation to the 70 percent 
level, effective from the date of the examination.  
Nonetheless, they do not substantiate providing for any 
further increased evaluation.  To this effect, although there 
is an absence of symptoms such as any instances of suicidal 
ideation, illogical or obscure speech, mood disturbance 
affecting the ability to function independently, impaired 
impulse control, or spatial disorientation, the VA examiner 
in March 2006 characterized the veteran's condition as severe 
and recurrent.  There was a finding of a negative impact upon 
interpersonal relationships and work performance, due to 
depression and physical limitations, which appears to have 
some background in physical impairment other than service-
connected psychiatric disability.  There is no indication 
that it manifested to the level of total occupational and 
social impairment as to warrant a 100 percent evaluation.  At 
the time of the most recent VA examination the veteran was 
involved with vocational rehabilitation and attending a 
technical college.

A 70 percent rating therefore is the proper disability 
evaluation for the remaining time period in question, as the 
result of occupational and social impairment with           
at most reduced reliability and productivity. The benefit of 
the doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§ 5107.



2.	GERD

A noncompensable evaluation is presently in effect for 
gastroesophageal reflux disease, effective February 1, 2005, 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7346, for a disorder rated as analogous to hiatal hernia.               
See 38 C.F.R. § 4.27.  

That diagnostic code provides that a 10 percent rating is 
warranted for a hiatal hernia with two or more of the 
symptoms for the 30 percent rating but of lesser severity.  A 
30 percent rating is assigned when there is a hiatal hernia         
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health.  A maximum rating of 60 
percent is warranted when the disorder is productive of 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R.              § 4.114, Diagnostic Code 7346. 
 
The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirements for a compensable evaluation are not 
met.                 38 C.F.R. § 4.31.

The relevant evidence consists of a December 2004 VA general 
medical examination, stating a diagnosis, in part, of 
gastroenteritis once a year since 1987 while in service.  
During these episodes, the veteran would experience 48-hours 
of nausea, vomiting and diarrhea.  This was not related to 
food or drink, and was possibly related to stress.  The last 
such episode was in March 2004.

The additional reports from Beaufort Naval Hospital, which 
chronicle several continuing medical disorders, do not 
particularly mention treatment for a digestive ailment.

A VA gastrointestinal examination was conducted in April 
2006, which revealed that the veteran reported continuing to 
have symptoms consisting of gastrointestinal discomfort two 
to three times a week helped by drinking water and always 
relieved by antacids, which he used about once per week.  His 
symptoms generally lasted two to three hours when they 
occurred but there was no impairment related to them.  A 
recent upper gastrointestinal study had demonstrated 
gastroesophageal reflux without any other abnormalities.  The 
diagnosis was gastroesophageal reflux.

As demonstrated above, up until the point of the April 2006 
VA examination,       the veteran's GERD symptoms were 
episodic in nature, and while characterized by manifestations 
of nausea, vomiting and diarrhea, appeared on average only 
once   per year for a duration of two-days.  This frequency 
of occurrence of symptoms would not warrant a 30 percent 
rating for persistently recurrent epigastric distress, and 
given the relatively few exacerbations, also would not 
warrant a 10 percent rating for similar symptoms, of a lesser 
severity.  Also noted was that these identified episodes may 
have been precipitated by stress, which suggests a potential 
factor unrelated to the impact of service-connected 
disability itself upon the gastrointestinal system.  
Essentially, at this point, there was no conclusive finding 
that the veteran even had symptoms directly precipitated by a 
diagnosed gastrointestinal disorder.

There is however a sufficient basis for the assignment of a 
10 percent evaluation   for GERD as of the more recent VA 
examination, since at this point, the veteran reported 
experiencing relevant symptomatology on the order of two to 
three times per week, for a few hours at a time.  There is no 
mention from the examination report of the precise symptoms 
demonstrated, only that these continued from existing ones, 
and were relieved by antacid, thereby suggesting probable 
pyrosis.  The presence of in all likelihood nausea and 
regurtitation is also demonstrated, as this already existed.  
Thus, the veteran has at least two of the qualifying symptoms 
and an established degree of severity to warrant a 10 percent 
evaluation under Diagnostic Code 7346,  effective from the 
April 4, 2006 date of the examination.                 


The basis for this increased evaluation having been set 
forth, it briefly merits consideration that the criteria for 
the next higher evaluation of 30 percent are not met, as the 
evidence does not conclusively establish the appellant meets 
all of the criteria for such rating.  This is including 
evidence of dysphagia, substernal, arm or should pain, and 
considerable impairment of health.  A higher schedular rating 
of  10 percent is being granted however, from April 4, 2006 
to the present.  

3.	Erectile Dysfunction

The RO has evaluated service-connected erectile dysfunction 
by analogy under the provisions of 38 C.F.R. § 4.115(b), 
Diagnostic Code 7522, for deformity of the penis with loss of 
erectile power.  A 20 percent evaluation is the only 
assignable evaluation under this diagnostic code.  A note to 
the evaluation criteria states that consideration should also 
be provided as to the potential availability of special 
monthly compensation (SMC) under 38 C.F.R. § 3.350.   

The relevant medical evidence includes a December 2004 
examination report, indicating the veteran's report of one-
year history of erectile dysfunction.  There was also a 
history over a similar time period of intermittent 
sensitivity in the area of the right testicle.  He stated no 
history of epididymitis per se.  Notwithstanding continuing 
symptoms of erectile dysfunction there was complete 
alleviation of his symptoms through use of prescription 
medication.  The diagnosis was of chronic epididymal pain 
likely secondary to inflammation, and not chronic 
epididymitis; and erectile dysfunction likely secondary to 
potentially antihypertensive medications, hypertensive 
vascular disease and neurovascular changes from aging. 

Records from Beaufort Naval Hospital reflect ongoing 
evaluation for erectile dysfunction, and by all indication 
the use of prescription medication was sufficient for 
treatment purposes.  

On re-examination in April 2006, the diagnosis was that of 
relative decrease in erectile function, not changed in a 
significant way since the prior examination of December 2004.
According to these findings, there is no identifiable basis 
to assign any compensable rating pursuant to Diagnostic Code 
7522.  The applicable rating criteria specifies the component 
of loss of erectile power, and the evidence indicates that 
through the use of medication that there is no impairment 
that is compensable under the evaluation standard.  The 
absence of compensable symptomatology is further 
substantiated         by means of the April 2006 examination 
report, which noted no change in severity of disability since 
the prior examination finding that his erectile dysfunction 
was treatable.  Hence, a compensable disability rating is not 
warranted.  It likewise follows that there is no basis for 
consideration of entitlement to SMC for loss of use of a 
creative organ, per section 3.350.

4.	Bilateral Hearing Loss

Under the applicable criteria, disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Hearing loss disability evaluations range from 0 percent to 
100 percent based on organic impairment of hearing acuity as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, along with 
the average hearing threshold level as measured by pure tone 
audiometric tests          in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially    normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column           (as these are listed at Table VI) 
appropriate to the puretone decibel loss.                   
See 38 C.F.R. § 4.85.


Where there is an exceptional pattern of hearing impairment 
as manifested by the results of audiometric testing, a rating 
based on puretone thresholds alone may be assigned.  38 
C.F.R. § 4.86(a).  Such an exceptional pattern is not 
demonstrated in the present case.

The veteran initially underwent VA audiological examination 
in December 2004,   at which he reported his situation of 
greatest difficulty was hearing conversation     if more than 
one thing was going on in a room.  He denied any non-military 
occupational noise exposure.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10 
15
15
LEFT
15
15
15
15
10

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.
It was further determined that typanograms were consistent 
with normal middle ear pressure and tympanic membrane 
compliance.  The veteran's PI-PB function (Performance 
Intensity function for Phonetically Balanced words) was 
within normal limits bilaterally.  The diagnosis was provided 
of hearing within normal limits from 500Hz through 4000Hz. 

Examination again in March 2006 revealed that the veteran 
complained his hearing was becoming more muffled in both 
ears, and there was still difficulty in hearing from two 
distinct noise sources.  There was also bilateral tinnitus on 
a daily basis. Pure tone thresholds, in decibels, consisted 
of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
20
LEFT
30
25
15
25
20


Speech audiometry revealed speech recognition ability of 96 
percent in each ear.
On a middle ear examination, tympanograms were consistent 
with normal middle ear pressure.  PI-PB function was within 
normal limits in both ears.  The diagnosis was of hearing 
loss not disabling (per the regulatory requirements for 
establishing such disability, at 38 C.F.R. § 3.385).

When applying the objective standards for evaluating hearing 
loss based on the foregoing evidence, the requirements for a 
compensable rating have not been met.  During audiologist 
testing on the original December 2004 examination, including 
for all relevant audiometric thresholds (again 1,000 Hz 
through 4,000 Hz),               the veteran had average 
hearing thresholds of 14 in each ear.  Speech recognition 
scores were of 92 percent in each ear.  Upon reexamination in 
April 2006,             the average hearing thresholds were 
obtained in this instance were of 20 in the right ear, and 22 
in the left ear.  Speech recognition scores were 96 percent 
in each ear.  
While the above demonstrates some mild worsening in severity 
of the service-connected bilateral hearing loss between 
examinations, the results on both occasions correspond to no 
more than the Level I designation under Table VI for both 
ears, and thus, a noncompensable evaluation at Diagnostic 
Code 6100.  The latter VA examiner noted that the veteran's 
hearing loss did not meet the initial criteria for service 
connection for said disorder at 38 C.F.R. § 3.385, and while 
service connection is already in effect, this emphasizes the 
relatively limited degree of measurable symptomatology.

This notwithstanding, the Board has likewise considered the 
argument raised by   the veteran's representative in a May 
2007 informal hearing presentation, to the effect that the VA 
audiological examinations provided did not meet VA's duty to 
assist the veteran as set forth as 38 U.S.C.A. § 5103A, 
inasmuch as they failed to address what affect the veteran's 
bilateral hearing loss had on his ability to             
function under the ordinary conditions of daily life, 
including employment.               The representative 
essentially contends that the preceding audiometric testing 
results conducted in a sound-controlled room (consistent with 
departmental procedures) nonetheless did not accurately 
measure his hearing acuity under ordinary, daily life 
circumstances, a rating practice prescribed in VA regulations     
at 38 C.F.R. § 4.10.
In a recent decision issued by the U.S. Court of Appeals for 
Veterans Claims (Court), Martinak v. Nicholson, 21 Vet. App. 
447, 453-54 (2007), the Court evaluated a substantially 
similar argument on the merits, and determined that the 
procedure of audiometric testing in a sound-controlled room, 
contrary to the appellant's assertions, was sufficient for 
rating purposes.  On reviewing those regulatory provisions 
governing the duty to provide medical examinations,                  
the Court held that VA's interpretation of them to permit 
evaluating hearing loss based on audiometric testing in a 
sound-controlled facility, and as expressly set forth in a 
handbook articulating the policy of examination practices, 
was a reasonable interpretation.  For that matter, the 
appellant in Martinak had not shown that VA's policy in the 
conduct of audiological evaluations for purpose of applying 
38 C.F.R. § 4.85(a), was inconsistent with other pertinent 
regulations, or offered  any expert medical evidence 
demonstrating that viable alternative testing methods 
existed.  Consequently, the concern raised in the present 
matter on appeal is not determinative to the outcome of the 
veteran's claim.

Notably, however, the Court further indicated that for 
purposes of comprehensive disability evaluation, to determine 
potential entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), in addition to providing the requisite 
objective findings,   "a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report."  Id. at 455.  Consistent with this 
additional aspect of the Martinak holding, the availability 
of an evaluation on extraschedular grounds will be considered 
below.

The Board finds that the veteran's bilateral hearing loss 
does not present such an exceptional or unusual disability 
picture as to warrant referral of this case to the Director 
of the VA Compensation and Pension Service for a possible 
extraschedular rating.  Of initial significance, the most 
recent information on file states that the veteran is 
presently still gainfully employed.  In any event, he has not 
described any interference in his capacity for employment due 
to hearing loss, nor does this appear substantially likely 
given the relatively minimal degree of severity of this 
disorder objectively indicated.  There is no indication as 
well that hearing loss has necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  
Accordingly, the evidence does not substantiate the 
assignment of an initial compensable rating for bilateral 
hearing loss. 

5.	Conclusion

In view of the above, the veteran's claims for increased 
ratings for major depressive disorder, erectile dysfunction 
and bilateral hearing loss, as well as a higher rating for 
GERD prior to April 4, 2006, are denied.  A higher 10 percent 
rating for GERD is being granted from April 4, 2006 onwards, 
indicating a "staged" rating per the Fenderson decision.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent that the 
benefit sought on appeal is granted, the preponderance of the 
evidence is against the appellant's claim,                  
the doctrine is not otherwise for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bronchitis is denied.

An initial rating in excess of 30 percent for major 
depressive disorder from  February 1, 2005 up until March 28, 
2006, is denied.

A 70 percent for major depressive disorder from March 29, 
2006 onwards, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An initial compensable rating for GERD from February 1, 2005 
up until            April 3, 2006, is denied.  

A 10 percent rating for GERD is granted from April 4, 2006 
onwards, subject to the law and regulations governing the 
payment of monetary benefits. 

An initial compensable rating for erectile dysfunction is 
denied.  

An initial compensable rating for bilateral hearing loss is 
denied.
REMAND

Treatment records at the Beaufort Naval Hospital indicated 
diagnoses of dermatophytosis tinea pedis, most recently 
identified in a January 2006 report.  Previously the 
veteran's November 2004 general medical examination 
identified a skin rash that appeared periodically, which he 
had been told was contact dermatitis, and he treated through 
use of a prescription cream. 

Relevant service medical history consists of a July 1986 
episode of treatment for probable contact dermatitis, mostly 
on hands, also on other parts of the body.          In 
October 1993, he was seen for complaints of persistent rash 
on neck and face;  the assessment was probable tinea 
corporis.  A July 2004 retirement physical noted, in part, 
occasional eczema on arms, not currently a problem, resolving 
with    steroid cream.  

Based upon the current record, it is determined that a VA 
dermatological examination is required to clarify the current 
status of the claimed contact dermatitis, and whether said 
condition is objectively found to have been caused     in 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, while this remaining issue is on remand, the RO 
should undertake appropriate action to obtain any further 
available medical records from the Beaufort Naval Hospital, 
at which facility he appears to have been in receipt of 
treatment on an ongoing basis.  38 C.F.R. § 3.159(c)(2).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should obtain all additional 
records pertaining to the veteran's 
treatment at the Beaufort Naval Hospital 
since February 2006, and associate them 
with the            claims file.


2.	Upon completion of the requested 
development,              the RO should 
make the appropriate arrangements to 
schedule the veteran for a dermatological 
examination pertaining to his claimed 
contact dermatitis.  The claims folder 
must be made available for the examiner to 
review. Any tests deemed necessary should 
be accomplished.            It is 
initially requested that the VA examiner 
provide a diagnosis of all current 
dermatological disorders the veteran has, 
including but not limited to only contact 
dermatitis.  Following the examination, 
the physician must address whether it is 
at least as likely as not, i.e.,          
is there a 50/50 chance, that the 
diagnosed dermatological disorder(s) 
is/are causally related to his military 
service, including consideration of the 
symptoms documented therein.  A complete 
rationale must be provided for any opinion 
offered.  If the VA examiner concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate this.

3.	The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner,   the RO must implement corrective 
procedures at once.

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.                    
The consequences for failure to report for 
a VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.	Thereafter, the RO should readjudicate 
the claim for service connection for 
contact dermatitis.  If the benefit   is 
not granted, the veteran should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


